ACCEPTED
                                                                                                           06-15-00026-CR
                                                                                                SIXTH COURT OF APPEALS
                                                                                                      TEXARKANA, TEXAS
                                                                                                      5/15/2015 5:15:28 PM
                                                                                                          DEBBIE AUTREY
                                                                                                                    CLERK

                         NO. 06-15-00026-CR through 06-15-00028-CR

 ROGER DALE GAMMONS                              §       IN THE
                                                                                      FILED IN
                                                 §                             6th COURT OF APPEALS
 v                                               §       6th COURT               TEXARKANA, TEXAS
                                                 §                             5/18/2015 7:49:00 AM
 STATE OF TEXAS                                  §       OF APPEALS                DEBBIE AUTREY
                                                                                       Clerk

               MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

       2.      The case below was styled the STATE OF TEXAS vs. ROGER DALE GAMMONS

and numbered as 1423872 through 1423874.

       3.      The Appellant was convicted and sentenced by the jury to LIFE in the penitentiary on

each case.

       4.      The Appellee’s brief is due on May 15, 2015. Appellee requests an extension time of

approximately thirty (30) days from the present date, i.e. June 15, 2015.

       6.      No previous extensions to file the brief have been received by Appellee in this cause.

       7.      Appellee requests a thirty (30) day extension because Appellee’s attorney is currently

preparing for a murder trial beginning on June 8, 2015 in the 8th Judicial District Court entitled State

of Texas v. Roy Dean Duffey.
       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Appellee’s Brief, and for such other and further relief as the Court

may deem appropriate.

                                             Respectfully submitted,

                                             By:        //s// Will Ramsay
                                                   Will Ramsay
                                                   8th Judicial District Attorney
                                                   State Bar No. 24039129
                                                   P.O. Box 882
                                                   110 Main Street
                                                   Sulphur Springs, TX 75482
                                                   Ph: (903) 885-0640
                                                   Fax: (903) 885-0641
                                                   wramsay@hopkinscountytx.org
                                                   Attorney for Appellee

                                 CERTIFICATE OF SERVICE

	    I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE APPELLEE’S BRIEF was delivered via email to J. Edward Niehaus, Attorney for
Appellant, on May 15, 2015.

                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee